Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 January–30 March 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear and honoured Sir
Boston January 24[–March 30]. 1774
I received your much esteemed favour of November 1st 1773, and immediately delivered the Letters that were inclosed to the Gentlemen to whom they were directed. I thank you for your readiness in procuring the organ I recieved per Hall, which was much admired. I shall ever think myself happy when in my power to render you any services on this side; as far as my little abilities may extend. I am glad the Candles were agreeable to Mrs. Stevenson, and shall with pleasure obey at any time whatever she may please to command, thinking myself amply rewarded by her approbation. We recieved the Books for my Father, who is much obliged by your sending them.
I am much obliged to Mr. Warren (as to every one else) for his good opinion, and shall do all in my power to deserve it, but I cant help thinking that his application to you some time ago to advance money for me, and now to write to my Father, savors of distrust which I confess a little piques me; he tells you he did not charge interest meerly because he did not think a compensation [due?] for his disappointment. In his Letter to me it appears the effect of his friendship, which I have taken care to acknowledge at the same time offering to pay it in future; now these are very different Motives, the first I am not obligated by, but rather hurt in my feelings, which I hope will always be sensible enough to save me from reproach; by the last I am highly favoured, and the same feelings prompted a gratefull return. However, I hope I shall be able to pay him in the Spring the full Balance of my Account. I intend to strain every nerve to effect this purpose, and I think I have a tolerable prospect before me, when I hope to convince him that Honor and Honesty have been the guides of all my Actions.


March 30th.
Thus far I had wrote two months ago, but missed the opportunity. You will perhaps be surprised when I tell you I intend soon to pay my respects to you in person, as I have not yet imparted my design, which I declined doing because I knew I could not obtain your opinion before it was necessary to put my scheme in execution. Shipping you cautioned me against, therefore when I first mention my having entered into it, you will I fear think I have been imprudent; but if it should appear that I could not have effected the point I aim at in any other way, I hope you will judge of my conduct as favourably as you can. I found I had a great quantity of Goods on hand, and all the money my father had advanced to support me in trade, lay dead in my Store; I therefore thought that the greatest piece of Justice I could do to my creditors, would be to lessen that quantity as much as I could, and appropriate the proceeds to pay them. I could not sell them even at the cost without the charges (which are from 7½ to 10 Per Cent) for the Cash, because I could at any time buy as much as I pleased at that rate at a long credit, and I did not think I could be justified in trusting them. I therefore have built me two good Vessells, which with their Cargoes I intend shall pay all I owe in England. I shall risque nothing but the markets, for I intend to insure every farthing for the benefit of my concerns. Besides the above considerations, I was induced to adopt this mode of remittances, as I could not get Bills without a certain loss of 2½ Per Cent. As I could not divide the consignment, I have sent the whole to the address of Messrs. Champion & Dickason, and have drawn on them in favour of Mr. Warren for £500, which Sum he will recieve as soon as they are in Cash for me, and when I arive with the other Vessell and Cargo, I hope to pay him all I owe at once. In order to facilitate this matter I have ordered no Goods in the Spring, for I find that unless I can have them more advantageously, the trade will not be worth carrying on; for had I had a family to maintain during the time I have been in business, my Gains would have been but trifling, since every loss in remnants and unsaleable article must come out of the profits. My credit here is undoubted, and good for any sum I should incline to raise, the more so as my Father is always willing to lend his name if necessary. Now I intend to make one hand wash the other, and rather than overstrain my credit in England, I think best to make use of it here to keep that good. I hope to have 3 or 400 pound left from the proceeds of these vessells after paying what I owe, but that will depend on the quantity of Cargo I may be able to procure, but be that as it may, Payment is my first aim, and no flattering prospect shall induce me to keep other peoples money in my hands. After this purpose is effected, the next thing is to engage again in the best manner I can, and I beg leave to mention a Scheme upon which I request your advice.
Mr. Joseph Russell is a licensed public auctioneer and Broker in this Town, he began the world in the printing Business, and by his industry and merit has acquired something handsome, with an unblemished reputation. His Character in his present occupation, is universally established as a man honest, and upright in his dealings, and punctual in his payments; this comes within my own knowledge besides the corroborating opinion of all the Merchants in Town. From his conspicuous proffession and extensive connections, he is able to dispose of an immense quantity of Goods, but for not more than the price charged by the merchant, at 5 Per Cent Commissions for his trouble. Now as the Merchants in England who purchase Goods of the manufacturer, send them over to their correspondents here burdened with many charges, (not less than 7½ Per Cent) would not these persons who import thier Goods, find it more advantageous to purchase here free from all those charges? And as it is notorious, that the Merchants have a discount of 10 or 15 Per Cent from the manufacturers, which they put in thier own pockets: would it not be more advantageous to the manufacturer to send the Goods here consigned for sale, paying the said 5 Per Cent, and have their money in as short a time, or sooner, without any discount at all? These considerations gave rise to our plan, which is to propose this matter to the makers of the several kinds of Goods usually exported, producing undoubted assurances of both his and my fidelity. For his we propose to obtain the names of the principal men in this place to certify, for mine I must depend on the kind opinion of those who know me, for whose friendship I shall be greatly obliged, and my Father will engage to indemnify them from every possible disadvantage. Mr. Russell and myself are to be joint partners in every advantage arising from the Scheme, and he to do the whole of the business on this side the Water, I being only known on the other. The reason for the necessity of my not being conspicuous here, is because knowing this affair will be disrelished by our importers, it might affect me in my other concerns, and the torrents of their displeasure would perhaps be more than I could stem, otherwise I might undertake the affair myself, without Mr. Russells aid, but his proffession being licenced by an Act of the general Court, no person will or can object to it. In this way I doubt not we would sell a vast quantity, and for every £1000, I should gain £25, a sum seemingly small on a small principal, but multiplied by 20 or 50 would give me a handsome income; and sure ’tis worth my while to pursue the plan, since it will be like having a Salary for doing nothing, and I can supply my present trade 7½ Per Cent cheaper, than now, besides the Commission of 2½ Per Cent which will belong to me as much as if the Goods were sold to any other person; and this seperate Trade I can carry on, full as extensively as any other merchant. I doubt not this Scheme will be relished by the manufacturers at home, because it has already been offered, and Mr. Russell has had Goods consigned him from some of them at Leeds and Hull. So the plan only wants to be extended, which I think they will willingly do, as the more Goods a man can sell, the more he can make, and his profits will be greater in proportion. Besides my taking an obligation from Mr. Russell to allow me the half of the Commission I intend to make myself so necessary in the matter that he can’t do without me, for (tho’ I have the highest opinion of his honor) I do not intend to leave the possibility of being deserted by him. This must be to make myself most known to the manufacturers, which will prevent their trusting him without my countenance and support. I hope this matter will not be unfavourably recieved by You and that you will not condemn my Ambition when it leads in the way of my profession, upon a plan safe, prudent, and reasonable. Youth is the only time to be active in, and I wish to employ every moment of it now, to produce independance and tranquility when my Vigour fails. If you should esteem this affair a monopoly, and object to on that account, I would beg leave to observe, that there is no friendship in trade, and every man will (and has a right to) do the best he can for himself in an honest way; besides ’tis only putting ourselves in the place of the London Merchant, and gaining a profit which they now put in their pockets, that might as well fill an Americans. And I further think it will not hurt the political Interests of our Country, for instead of our labouring under a load of debt to the Merchants of old England for which they could at any time distress us, (for poor Richard tells us, the Debtor always sells his freedom to the Creditor.) The manufacturers will have their interest laying here, which they can’t demand ’till sold, and of consequence (the most important part of the Kings brittish Subjects,) will have every inducement to be friendly and obliging, while our people purchase their Goods 7½ Per Cent cheaper. Upon the whole If I am still happy enough to have that place in your regard, which you have frequently by unmerited favours given me reason to think I had, I hope you will excuse my venturing to ask your kind assistance in this Affair, by mentioning it to the manufacturers you know, and giving me such a character as you think I deserve. I rest the whole intirely on your Judgment, and be assured that if it meets with your disapprobation, I will give it up without the least regret, because that disapprobation will convince me ’twill not be for my Interest. You will please to be cautious in speaking of it where the mercantile interest is concern’d, as if I should ill succeed I might loose their good will, which would injure me. If you can conveniently make any connexions for me previous to my coming, and will kindly assist me afterwards, I will do my utmost endeavours to prove by every part of my conduct, that I am Your dutifull and Affectionate Kinsman
Please to deliver the inclosed

 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons / In Craven Street / Strand / London
